Title: From George Washington to Henry Laurens, 11 November 1777
From: Washington, George
To: Laurens, Henry



Sir.
Camp near White Marsh [Pa.] Novr 11th 1777

The condition of the Army for want of Cloaths and Blankets, and the little prospect we have of obtaining relief according to the information I have received from the Board of War, occasion me to trouble you at this time. The mode of seizing and forcing supplies from the Inhabitants, I fear, would prove very inadequate to the demands, while it would certainly imbitter the minds of the People, and excite perhaps a hurtful jealousy against the Army. I have had officers out for the purpose of purchasing and making voluntary collections of necessaries, and in a few instances more coercive measures have been exercised—But all these have proved of little avail—Our distresses still continue, and are becoming greater. I would therefore humbly submit it to the consideration of Congress, whether it may not be expedient for them to address the several Legislative & executive Powers of the states, on this subject, as early as possible, and in the most urgent Terms. It appears to me, If they were to appoint, under the authority of Congress, proper active Agents, that many necessaries might be procured in addition to those employed on Public accot. Besides this, I think, the exigency of our affairs requires that they should resolve on an immediate assessment to be made on the Inhabitants. If these modes were adopted, considerable aids might be derived, and in a way much less exceptionable than that of seizing by the Army. The Assemblies in many States, I believe are now sitting, and I have no doubt upon a requisition by Congress, but they will give attention to the measure.

Inclosed you will recieve a Copy of a Letter from Genl Putnam which came to hand to day. you will find his and Governor Clintons opinion respecting the Fortifications necessary to be made for the security of the North River. As soon as I heard that Warners Militia were coming down to reinforce me, I immediately wrote to countermand them, and directed that they should be retained to carry on the necessary works during the time they are to serve. My Letter on this subject was on the 9th Instant. As to the other Troops, the propriety of bringing them here, I believe is not to be questioned. We are told through various Channels, that Sr Henry Clinton is coming round with all the force that can be possibly spared from New York, and it is said that those on Staten Island are withdrawn. It is added also that the Inhabitants of the former are greatly alarmed and disgusted, and that Genl Tryon is calling in the Militia of Long Island for the defence of the City. Genl Putnams Letter will also evince the necessity there is for a large and immediate supply of money being sent to the Paymaster Genl.
I have also the Honor to transmit you a Copy of a report by a Board of Genl Officers on the subject of Rations which I submit to the consideration of Congress—The establishment and Regulations, which they propose, appear to me to be just and necessary, supposing the Commissary’s estimate to be right, which I presume is the case from the exorbitant price which has been & is now paid for every species Provision. The necessity of an alteration in the former value has been long urged by many Officers—and for want of it several, I believe, have left the service. I have the Honor to be Sir With Great respect Your most Obet Servt

Go: Washington


P.s. By advices just received 38 Transports have arriv’d in Delaware with Troops they were as high up as Reedy Island Yesterday—I suppose they are from New York. The memorial of Colo. Portail & the other Engineers omitted to be inclosed in my Letter of Yesterday is now transmitted.
Notwithstanding the measures I have ventured to recommend on the subject of Cloathing, I shall pursue every means in my power that will contribute to procure a supply.

